Name: Commission Regulation (EC) No 378/2002 of 28 February 2002 opening a third quantity of wine for distillation as provided for in Article 29 of Council Regulation (EC) No 1493/1999 for the 2001/02 wine year
 Type: Regulation
 Subject Matter: agricultural policy;  international trade;  food technology;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0378Commission Regulation (EC) No 378/2002 of 28 February 2002 opening a third quantity of wine for distillation as provided for in Article 29 of Council Regulation (EC) No 1493/1999 for the 2001/02 wine year Official Journal L 060 , 01/03/2002 P. 0022 - 0022Commission Regulation (EC) No 378/2002of 28 February 2002opening a third quantity of wine for distillation as provided for in Article 29 of Council Regulation (EC) No 1493/1999 for the 2001/02 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 33 thereof,Having regard to Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(3), as last amended by Regulation (EC) No 2464/2001(4), and in particular Article 63 thereof,Whereas:(1) The second subparagraph of Article 63(1) of Regulation (EC) No 1623/2000 provides that two or more quantities of wine are to be opened for distillation for the 2001/02 wine year. A first quantity of 7 million hl of table wine was opened for the period 16 October to 15 November 2001 and a second quantity of 3 million hl for the period 1 to 31 January 2002. Given current absorption capacities in the potable alcohol sector in certain regions of the Community and in view of budget possibilities, a third quantity of 2 million hl should be opened for distillation.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 wine year, distillation as provided for in Article 29 of Regulation (EC) No 1493/1999 shall be opened for a third period from 1 to 15 April 2002. The maximum quantity which contracts and declarations within the meaning of Article 65 of Regulation (EC) No 1623/2000 may cover shall be 2 million hl.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 331, 15.12.2001, p. 25.